Citation Nr: 0902187	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  03-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
back disability, to include as secondary to a service-
connected left knee disability, because new and material 
evidence had not been submitted. 

In a November 2007 decision, the Board reopened and remanded 
the veteran's claim for service connection for a back 
disability, to include as secondary to a service-connected 
left knee disability, to the RO for further development.  
Development has been completed and the case is once again 
before the Board.


FINDING OF FACT

The veteran's back disability is not etiologically related to 
active service and is not etiologically related to a service-
connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2007 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The letter also 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA compliant notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
November 2007.  The RO readjudicated the case in a November 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran is currently service connected for advanced 
degenerative changes of the left knee and left knee laxity 
and instability, residual of a fracture of the left tibia.  
The veteran contends that his current back disability is 
secondary to his service-connected left knee. 

The veteran's August 1965 entrance examination does not 
reflect a back disability at the time of his enlistment.  
Service treatment records show that the veteran was admitted 
to the hospital in September 1966 after being struck by a 
car.  He sustained a closed injury to the left leg along with 
abrasions to the back.  A physical examination of the back 
revealed extensive, superficial abrasions over the back; 
however, there were no spasms or spinal tenderness.  Service 
treatment records do not reflect any other complaints 
relating to the back.  A May 1969 separation examination 
shows that the spine was normal.  

Private treatment records show that the veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine, 
confirmed by x-ray and MRI.  (See private treatment records, 
Alpena General Hospital and Saginaw Valley Neurosurgery P.C., 
dated form May 2000 to October 2000.)

A June 2001 VA examination of the left knee noted a diagnosis 
of "degenerative lumbosacral disc disease which affects his 
activities of daily living especially with bathing and 
influenced by altered gait to compensate for increased left 
knee pain and degenerative arthritis."  The June 2001 
statement indicates that the veteran's current back 
disability may be related to his service-connected knee; 
however, the opinion did not, as noted in the Board's remand, 
clearly state whether the veteran's back disability is at 
least as likely as not due to, the result of or aggravated by 
the veteran's service-connected left knee disability.  In 
light of the June 2001 diagnosis, the Board remanded the 
veteran's claim for a new VA examination to clarify whether 
the veteran's current back disability is related to his 
service-connected left knee, or otherwise related to service. 

A comprehensive VA examination of the spine was completed in 
October 2008.  The examiner noted pertinent findings from the 
veteran's service treatment records with respect to his in-
service motor vehicle accident.  The examiner noted that the 
veteran had a normal spine examination in May 1969.  She also 
noted the veteran's current diagnosis of degenerative disc 
disease shown by private treatment records.  The veteran was 
interviewed.  He described noticing back pain on and off 
subsequent to his separation from service.  A physical 
examination was completed.  X-rays of the thoracic spine and 
the lumbosacral spine were reviewed.  The veteran was 
diagnosed with degenerative disc changes, particularly at L4 
to L5 with facet arthritis.  

The October 2008 VA examiner opined that the veteran's lumbar 
spine condition was not caused by or a result of a motor 
vehicle accident sustained in service, and was not caused by 
or the result of degenerative changes of the left knee.  The 
examiner provided the following rationale for her opinion:  
The veteran was involved in a motor vehicle accident in which 
he sustained a fractured fibula and injured his knee.  He is 
service-connected for degenerative changes in his left knee.  
He had superficial abrasions to the back which healed.  The 
examiner stated that superficial abrasions do not cause 
degenerative changes in the spine.  Likewise, the veteran's 
leg lengths differ by 1/2 centimeter.  The examiner stated that 
a leg length discrepancy of 1 1/2 inch is needed for a 
functional inequality to occur.  Medical literature states 
that trauma alone to a joint of the lower extremity does not 
result in pain and/or arthritis/degenerative changes in the 
spine, nor is it aggravated by it.  The examiner stated that 
degenerative joint disease that has been mediated by trauma 
does not travel from joint to joint, but stays in the 
affected joint.  

Private treatment records and VA examinations show that the 
veteran has current degenerative disc disease in the 
lumbosacral spine.  However, the veteran's current back 
disability is not shown to have been incurred in service.  
Service treatment records show that the veteran was treated 
for abrasions on the back, but no other injury was noted.  
The veteran's separation examination shows that the spine was 
normal.  Arthritis did not manifest within one year of the 
veteran's separation from service.  The earliest medical 
evidence of degenerative disc disease of the lumbar spine was 
in 2000, 31 years after the veteran's separation from 
service.  Finally, the most probative evidence of record does 
not establish a nexus between the veteran's current back 
disability and service or a service-connected disability.  
The October 2008 VA examiner opined that the veteran's lumbar 
spine condition was not caused by or a result of an in-
service motor vehicle accident.  She also opined that his 
lumbar spine condition was not caused by or the result of 
degenerative changes of the left knee.  In her rationale, she 
further indicated that degenerative changes in the spine were 
not aggravated by the veteran's knee disability.  

According to United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the October 2008 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the veteran's back disability.  The 
medical evidence reviewed and discussed by the October 2008 
VA examiner was factually accurate.  Based on all the 
evidence and on her expertise, the examiner provided a fully 
articulated opinion and provided sound reasoning for her 
conclusion.  Her rationale was based on medical literature 
and the facts of this particular case.  In contrast, the June 
2001 VA opinion simply noted that degenerative lumbosacral 
disc disease was "influenced" by the veteran's altered 
gait.  The opinion was not entirely clear, and the reasoning 
was limited.  Based on the October 2008 VA opinion, the Board 
finds that service connection for a back disability, to 
include as secondary to a service-connected knee disability, 
is not warranted. 

C.  Conclusion

Although the veteran has currently diagnosed degenerative 
disc disease of the lumbar spine, the record provides no 
competent evidence that the disability was incurred or 
aggravated in service and arthritis did not manifest within a 
year following the veteran's separation from service.  The 
most probative evidence of record does not establish a nexus 
between the veteran's current disability and his service-
connected disability.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a back disability etiologically related to active 
service, or to a service-connected disability.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.








ORDER

Service connection for a back disability, to include as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


